Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed on 07/24/2020, 02/09/2021 and 03/02/2021 has been entered and considered by the examiner.

Drawings
The drawings filed on 02/04/2020, has been accepted for examination. 


Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
The claims are directed to the abstract idea of a method of reconstructing an image of an object being magnified by an optical imaging system that provides light received from the object, comprising the steps of: reading……. a point spread function (PSF); adding………………...; reading image data…….; and performing deconvolution………, as drafted in claim 15, the method, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. 

That is, other than reciting in claim 19 and 20 that “light is divided by a dichroic beamsplitter for each band”, and “light received from a telescope”, nothing in the claim element precludes the step from practically being performed in the mind.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than significant data collection or a mathematical relationship or formula. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
As to the dependent claims 16-20, the dependent claim(s) just recite more mental process /significant data collection/mathematical calculation steps, adding some detail to the abstract idea, but not adding any additional elements that could make the claims eligible. So, these claims are rejected under 101 as well.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Janez et al. (Holistic spectroscopy: complete reconstruction of a wide-field, multiobject spectroscopic image using a photonic comb, Published: 13 August 2018, Applicant cited reference) in view of Wildnauer et al. (2006/0055926 A1).


Regarding claims 1, 10 and 15, Janez teaches of a method/image reconstructing device (fig. 1) comprising beam splitters/corrector (i.e. 3 and 4) receiving collimated light from an optical imaging system of light that travels through a collimator (2); beam splitters (4) dividing the received light into multiple bands of wavelength and the light then travels through a collimator and is split into blue, green, red and IR arms by the beam splitters (left col., par. 3); passing each band (i.e. blue, green, red) on to corresponding diffraction grating(s) inherently having an amplitude function (page 3, left col., par. 3); transmitting light that is not filtered out by the diffraction grating onto a corresponding pixel array (page 3, left col., par. 3); and camera and CCD assemblies (7) reconstructing the image from the pixel arrays for each band (page 3, left col., pars. 3-par. 5)(page 2, right col., pars. 3-4)
Janez fail to explicitly specify refocusing each band onto a corresponding diffraction grating having an amplitude function matched to a point spread function (PSF) of the optical imaging system; 
However, Janez also teaches of how the point spread function (PSF) of the system is taken into consideration for the image reconstruction method (see F. 3, left-hand column last paragraph (section 2.2). Further, Janez teaches that with the PSF precisely measured and parametrized the reconstruction of the observed image is enhance and improved (Janez, page 2, right col., par. 3)(see section 5.2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Janez in view of the teaches of Janez above, that (PSF) is taken into consideration for image reconstruction method in order to enhance and improved reconstruction of the observed image
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Janez in the manner set forth in applicant's claim above, in view of the teaches of Janez above, since (PSF) is taken into consideration for image reconstruction method in order to enhance and improved reconstruction of the observed image, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Additionally, Wildnauer from the same field of endeavor teaches of how varying an amplitude (apodization function) influences the bandwidth of the primary peak of the point spread function (PSF) and how it is similarly passible to set the maximum intensities of side lobes to any desired value, including making the lobes negligibly small (Wildnauer, [par. 0061]), in order to improve the dynamic range of optical devices/optical imaging system. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Janez in the manner set forth in applicant's claim above, in view of the teaches of Wildnauer in order to improve the dynamic range of optical devices/optical imaging system, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
For the purpose of clarity, the method claim 1 obviously anticipates/provide the means for apparatus/device claim 1 and machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method of reconstructing an image of an object being magnified by an optical imaging system that provides light received from the object claim 15 as rejected above as being unpatentable over Janez and Wildnauer.

As to claims 2-3 and 16, Janez when modified by Wildnauer, Janez also teaches detecting an intensity of light scattered and using a weighted average over the whole PSF (fig. 14) and the reconstructed image is based on detected intensity of scattered light captured by CCDs pixel arrays (figs. A1 and 14)(section 4.3; 4.3.1-4.3.4) that obviously include limitations such as, detecting an intensity of light scattered by each diffraction grating (6); and wherein the image is reconstructed as a function of an average/half-maximum value of detected intensity of scattered light (claim 2); and wherein the image is reconstructed as a function of the average value of scattered light, the pattern on the pixel arrays, and a pattern corresponding to a source of the light received from the optical imaging system (claim 3).
As to claims 4 and 17, Janez when modified by Wildnauer, Janez also teaches of wherein the average value of light is empirically determined is wherein an empirical template can be constructed iteratively (page 2, right col., par. 3)(page 15, left col., par. 2).
As to claims 5 and 18, Janez when modified by Wildnauer, Janez also teaches of wherein the multiple bands comprise at least three bands (i.e. found in the red, blue, green) (fig. 1) (section 2: 2.1).
As to claims 6-8 and 19, Janez when modified by Wildnauer, Janez also teaches of wherein the received light is divided by a dichroic beamsplitter for each band is wherein the received light is split into i.e. blue, green and red (claim 6); and refocusing each band i.e. blue, green and red onto successive amplitude function matched diffraction gratings (6)(claim 7) (fig. 1)(page 3, left col., par. 3) (Janez, page 2, right col., par. 3)(see section 5.2); and obviously wherein the number of successive amplitude function matched diffraction gratings for each band comprise a number sufficient to scatter greater than 85% of light in grating mode (claim 8).
As to claims 9 and 20, Janez when modified by Wildnauer, Janez also teaches of wherein the light received from the optical imaging system comprises light received from a telescope is wherein observation is through telescope (sections 2.1, and  2.3)

As to claim 11, Janez when modified by Wildnauer, Janez also teaches of detectors camera and CCD assemblies (7) respectively coupled to receive scattered light from the multiple diffraction gratings (6), and wherein the bands i.e. blue, green and red received by the sets of diffraction gratings are collimated.
As to claim 12, Janez when modified by Wildnauer, Janez also teaches of a controller coupled to receive pixel data from the multiple pixel arrays and intensity data from the detectors/CCDs is wherein the observed image data is analyzed (section 3). 
As to claims 13-14 Janez when modified by Wildnauer, Janez also teaches of wherein there are plurality of (6) (three or more gratings 6) at least three sets of diffraction gratings and plurality of pixel arrays 10 or more pixel arrays (fig. 1) (section 2)(claim 13); and wherein there are at least two diffraction gratings per set (claim 14).



Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method/image reconstructing device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886